MacIntyre, J.
Taking that view of the evidence most favorable to upholding the verdict, for every presumption and every inference is in its favor (Vandeviere v. State, 58 Ga. App. 18, 197 S. E. 338), the evidence authorized a finding that the accused and the deceased entertained a mutual intent to fight, and did engage in a mutual combat in pursuance of this intention, in which the accused and the deceased each used a knife, a deadly weapon, and that the deceased ivas mortally wounded by a knife held by the accused. The jury were thus authorized to render the verdict of voluntary manslaughter. Stowe v. State, 51 Ga. App. 726 (1) (181 S. E. 419). The evidence did not demand a finding (although there was a mutual combat) that the danger to the defendant at the time of the killing of the deceased was so urgent and pressing that in order for the defendant to save his own life the killing of the deceased, at the time, was absolutely necessary; nor did the evidence demand a finding that the deceased, at the time was the assailant, or that the defendant had really and in good faith endeavored to decline any further struggle before the mortal wound was inflicted. Hence the evidence did not demand a finding of justifiable homicide. Smith v. State, 51 Ga. App. 601, 609 (181 S. E. 212). The evidence authorized the verdict of voluntary manslaughter.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.